The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The Applicants’ election of Invention I (Claims 6-20) for prosecution without traverse, dated April 15, 2021, is acknowledged.  Claims 1-5 have been withdrawn from further consideration.
Claims Objection
2.	Claims 1 and 20 are objected to because of the following unclarified language.
Replace Claim 1 and 20 with the following claims:
--  1. 	A display panel, comprising:
a first substrate, wherein the first substrate includes a first surface, wherein:
. the first surface is provided with a plurality of first via holes, and a depth of each of the plurality of first via holes is smaller than a thickness of the first substrate; and
. the second surface is provided with a plurality of second via holes; 
a first metal layer, wherein the first metal layer includes a plurality of first portions including first sub-portions in the plurality of first via holes,
a second metal layer, wherein the second metal layer includes a plurality of second portions electrically connected to wherein: 
. the plurality of second portions is located in the second surface, and includes second sub-portions in the plurality of second via holes, and 
. the first sub-portions and the second sub-portions are electrically connected; and
electronic components electrically connect and bond.		
20. 	A display device[,] comprising a display panel, including:
a first substrate, wherein the first substrate includes a first surface, wherein:
. the first surface is provided with a plurality of first via holes, and a depth of each of the plurality of first via holes is smaller than a thickness of the first substrate; and
. the second surface is provided with a plurality of second via holes;
a first metal layer, wherein the first metal layer includes a plurality of first portions
a second metal layer, wherein the second metal layer includes a plurality of second portions electrically connected to wherein:
. the plurality of second portions is located in the second surface and includes second sub-portions in the plurality of second via holes, and 
. the first sub-portions and the second sub-portions are electrically connected; and
electronic components electrically connect and bond.		--
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
NOVELTY; PRIOR ART - A person shall be entitled to a patent unless
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
This rejection under 35 U.S.C. §102(a)(1) might be overcome by:
(a) The exception under 35 U.S.C. §102 (b)(1)(A):
To overcome this rejection under 35 U.S.C. §102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. §102 (a)(1);
(b) The exception under 35 U.S.C. §102 (b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
4.	Claims 6, 10-13 and 16-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,622,310 to Yang et al (hereinafter Yang). 
In re claim 6, Yang discloses a display panel comprising:
- a first substrate 22 includes a second surface disposed opposite to a first surface [Fig. 7O], wherein:
. the first surface is provided with a plurality of first via holes 24a [Fig. 9B], and a depth of each of the plurality of first via holes is smaller than a thickness of the first substrate 22; and
. the second surface is provided with a plurality of second via holes (i.e., lower portion of holes, Fig 9R); 
28 includes a plurality of first portions (i.e., left/right arms of layer 28) located in the first surface, and including first sub-portions 26 in the plurality of first via holes [Fig. 9D],
- a second metal layer 28 includes a plurality of second portions 26 electrically connected to a plurality of pads 36 [Fig. 9R], wherein 
. the plurality of second portions (i.e., left/right arms of layer 28 in Fig. 9R) is located in the second surface, and including second sub-portions 26 in the plurality of second via holes, and 
. the first sub-portions and the second sub-portions are electrically connected (through plugs 21); and
- electronic components 72 electrically connect and bond the plurality of pads 36 [Fig. 9U].

    PNG
    media_image1.png
    126
    349
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    252
    885
    media_image2.png
    Greyscale

Application (Fig.3) 	compared to		Yang (US Pat 10,622,310)Fig.9U
In re claim 10, Yang discloses:
- the first substrate 22 including a second sub-board (i.e., lower layer 24) stacking over a first sub-board (i.e., upper layer 24 in Fig. 9A);
- a side surface of the first sub-board facing away from the second sub-board is the first surface, and a side surface of the second sub-board facing away from the first sub-board is the second surface [F. 9R]; 
- and the plurality of first via holes 24a passing through the first sub-board [Fig. 9B], and the plurality of second via holes (i.e., lower portion of holes wherein pads 28 located, in Fig. 9R) passing through the second sub-board (i.e., lower layer 24).
In re claim 11, Yang discloses:
- a side surface of the first sub-board adjacent to the second sub-board being a third surface, and the third surface provided with a connecting metal layer 21 [Figs. 8A & 9B];
- the connecting metal layer 21 including a plurality of connecting portions (i.e., pads 28, in Fig. 9D), wherein the plurality of connecting portions 28 cover the plurality of first via holes 24a, and the first sub portions 26 and the plurality of connecting portions 28 electrically connected [Figs. 9E-F]; and
- the plurality of second via holes (i.e., lower portion of holes wherein pads 28 located, in Fig. 9R) electrically connected to the plurality of connecting portions 28, and the second sub-portions 26 electrically connected to the first sub-portions 26 through plurality of connecting portions 28 [Fig. 9R].
In re claim 12, Yang discloses a plurality of signal lines26 [col. 1].
In re claim 13, Yang discloses the plurality of signal lines including data lines, Power VDD (PVDD) signal lines, and Power VEE (PVEE) signal lines (i.e., input/output line, in col. 1).
In re claim 16, Yang discloses the second metal layer 28 including first and second sub-metal layers 26, and the first and the second sub-metal layers electrically connected.
In re claim 17, Yang discloses the electronic components being chips 72 [Fig. 9W].
In re claim 18, Yang discloses:
- a light emitting device layer on a side of the first metal layer 28 facing away from the first substrate; 
- and an encapsulation layer 52, 64 inherently covering the light emitting device layer [Fig. 9W].
In re claim 19, Yang discloses a material of the first substrate 22 including a resin material [col. 6, ln15].
In re claim 20, Yang discloses a display device comprising a display panel, including:
- a first substrate 22 includes a second surface disposed opposite to a first surface [Fig. 7O], wherein:
. the first surface is provided with a plurality of first via holes 24a [Fig. 9B], and a depth of each of the plurality of first via holes is smaller than a thickness of the first substrate 22; and
. the second surface is provided with a plurality of second via holes (i.e., lower portion of holes wherein pads 28 located, in Fig. 9R); 
- a first metal layer 28 includes a plurality of first portions (i.e., left/right arms of layer 28) located in the first surface, and including first sub-portions 26 in the plurality of first via holes [Fig. 9D],
- a second metal layer 28 includes a plurality of second portions 26 electrically connected to a plurality of pads 36 [Fig. 9R], wherein 
. the plurality of second portions (i.e., left/right arms of layer 28 in Fig. 9R) is located in the second surface, and including second sub-portions 26 in the plurality of second via holes, and 
. the first sub-portions and the second sub-portions are electrically connected (through plugs 21); and
- electronic components 72 electrically connect and bond the plurality of pads 36 [Fig. 9U].
Claim Rejections – 35 U.S.C. §103
5.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art .

6.	Claims 7-9 are rejected under 35 U.S.C. §103(a) as being unpatentable over Yang et al (U.S. Patent No. 10,622,310). 
In re claim 7, Yang does not suggest a diameter of each of the plurality of first via holes being larger than a diameter of each of the plurality of second via holes.
It would have been obvious to a person having skills in the art to have modified the via holes in Yang by utilizing the claimed “diameter of each of plurality of first via holes being larger than a diameter of each of plurality of second via holes.”  Since this is merely a diameter that may be desired for a given application it has been held that modifying the holes diameter of a semiconductor display art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).

In re claim 8, Yang does not disclose an orthographic projection of each of the plurality of first via holes on the first surface at least partially overlaps an orthographic projection of each of the plurality of second via holes on the first surface.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “orthographic projection of each of plurality of first via holes on first surface at least partially overlaps an orthographic projection of each of plurality of second via holes on the first surface” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen orthographic projection is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Circus 1990).

In re claim 9, Yang does not suggest a depth of each of the plurality of first via holes being greater than a depth of each of the plurality of second via holes.
It would have been obvious to a person having skills in the art to have modified the via holes in Yang by utilizing the claimed “depth of each of plurality of first via holes being greater than a depth of each of plurality of second via holes.”  Since this is merely a depth comparison that may be desired for a given application it has been held that modifying the holes depth of a semiconductor display art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Yang discloses a second metal layer 28, but not including:
- a plurality of pressure sensors being a Wheatstone bridge structure, including a first sensing resistor, a second sensing resistor, a third sensing resistor, and a fourth sensing resistor; and
- a first end of the first sensing resistor and a first end of the fourth sensing resistor electrically connected to a first power input end, 
- a second end of the first sensing resistor and a first end of the second sensing resistor electrically connected to a first sensing signal measuring end, 
- a second end of the fourth sensing resistor and a first end of the third sensing resistor electrically connected to a second sensing signal measuring end, and 
- a second end of the second sensing resistor and a second end of the third sensing resistor electrically connected to a second power input end.
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
April 23, 2021											    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815